Dismissed and Opinion Filed November 4, 2015




                                           S    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00875-CV

                   ROWENA REYES AND ALL OCCUPANTS, Appellants
                                     V.
                        WELLS FARGO BANK NA, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-02674-B

                                MEMORANDUM OPINION
                              Before Justices Bridges, Francis, and Myers
                                      Opinion by Justice Bridges
        The filing fee in this case is past due. By postcard dated July 20, 2015, we notified

appellants the $195 filing fee was due. We directed appellants to remit the filing fee within ten

days and expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated July 20, 2015, we notified appellants the docketing statement had

not been filed in this case. We directed appellants to file the docketing statement within ten

days. We cautioned appellants that failure to do so might result in dismissal of this appeal. To

date, appellants have not paid the filing fee, filed the docketing statement, responded to

notifications regarding the reporter’s record, or otherwise corresponded with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




150875F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROWENA REYES AND ALL                               On Appeal from the County Court at Law
OCCUPANTS, Appellants                              No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-15-02674-B.
No. 05-15-00875-CV        V.                       Opinion delivered by Justice Bridges.
                                                   Justices Francis and Myers participating.
WELLS FARGO BANK NA, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Wells Fargo Bank NA recover its costs, if any, of this appeal
from appellants Rowena Reyes and All Occupants.


Judgment entered November 4, 2015.




                                             –3–